Lumpkin, P. J.
1. It is essential to the validity of a summons issuing from a justice’s court for the purpose of instituting an action therein that some persorL should be named as defendant. Accordingly, a summons which names as a defendant “ Richard Allen Lodge No. 14, Knights of Pythias,” is fatally defective, in that it does not disclose that such lodge is either a corporation or a partnership and therefore subject to suit. Barbour v. Albany Lodge, 73 Ga. 474, followed in Thurmond v. Cedar Spring Baptist Church, 110 Ga. 816.
•2. The ruling above announced disposes of the only question made and argued in the present case; and it follows that there was no error in refusing to sanction the petition for certiorari.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.